Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “second region ratio data is determined based on the first patient image data and the second patient image data and the image registration data, wherein the second region ratio data describes a ratio between the volume of the region of interest described by the first medical patient image and the volume of an intersection of the region of interest described by the first medical patient image with each one of the virtual objects onto which the region of interest described by the first medical patient image is mapped by the mapping between the region of interest described by the second medical patient image and the at least one virtual object; region correspondence data is determined based on the first region ratio data and the second region ratio data, wherein the region correspondence data describes that the region of interest described by the first medical patient image corresponds to the region of interest described by the second medical patient image if the greater one of the ratio described by the first region ratio data and the ratio described by the second region ratio data is greater than a predetermined threshold”, in conjunction with other limitations present in the independent claim(s), distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662